Citation Nr: 9900898	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  98-04 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida



THE ISSUE

Whether the appellant is entitled to a ceiling mounted Sure 
Hands lift and transfer system.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1942 to 
January 1946.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a decision of the James A. Haley VA 
Medical Center (VAMC) in Miami, Florida.  This case was 
forwarded to the Board by the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the VA should provide a Sure 
Hands lift, manufactured by Easy Lift, to enable him to 
transfer himself from his wheelchair to his bed.  The 
appellant stated that mere modification of his Hoyer lift was 
inadequate to aid him in transferring himself.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appeal is dismissed for 
lack of jurisdiction over the subject matter.


FINDINGS OF FACT

1.  The appellant is eligible for an invalid lift.

2.  The VAMC denied the appellants claim for a Sure Hands 
lift, based on a medical determination that the appellants 
needs could be met by modifying his Hoyer lift, which had 
been issued previously to him by the VAMC, with a hand 
control with an extension cord.


CONCLUSION OF LAW

The VAMCs decision to deny a Sure Hands lift is a medical 
determination; therefore, the Board has no jurisdiction to 
review the decision.  38 U.S.C.A. §§ 511, 7104 (West 1991); 
38 C.F.R. § 20.101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is rated permanently and totally disabled due 
to service-connected multiple sclerosis, and he is entitled 
to special monthly compensation for this condition and an 
allowance for aid and attendance of another person.

The VA may furnish an invalid lift, if medically determined 
necessary, to a veteran who is receiving special monthly 
compensation for aid and attendance.  38 C.F.R. § 17.151 
(1998).

The appellant is basically eligible to receive an invalid 
lift, subject to a determination of medical need.  This 
raises the threshold question of whether the Board has 
jurisdiction to review the VAMCs decision.

Generally, the Board has appellate jurisdiction to review 
questions of law and fact involved in decisions concerning VA 
benefits.  38 U.S.C.A. §§ 511, 7104 (West 1991); 38 C.F.R. § 
20.101(a) (1998).  The Board does not, however, have 
jurisdiction over medical determinations of the Veterans 
Health Administration, which includes VA medical centers.  38 
C.F.R. § 20.101(b) (1998).  With regard to VA medical center 
determinations, the Board does have authority to review 
questions of basic eligibility for outpatient care or 
appliances.  Id.  Medical determinations, such as the need 
for and appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Boards jurisdiction.  Id.  Typical examples 
of such issues are whether a particular drug should be 
prescribed, whether a specific type of physiotherapy should 
be ordered, and similar judgmental treatment decisions with 
which an attending physician may be faced.  Id.

The appellants claim for a Sure Hands lift and transfer 
system was denied by a major medical equipment committee.  
The committee determined that the appellants needs could be 
met by modifying his Hoyer lift, which had been issued 
previously to him by the VAMC, with a hand control with an 
extension cord.  The adverse VAMC action on the claim 
involved a medical determination, such as the need for and 
appropriateness of specific types of medical care and 
treatment (e.g., which type of lift, Hoyer or Sure Hands, is 
more appropriate).  Because VAMC medical determinations, such 
as that involved in this case, have been specifically 
excluded from the jurisdiction of the Board, the appeal must 
be dismissed.

Although the appellants representative argues, in its 
November 1998 informal brief, that the case should be 
remanded to obtain administrative and medical records, the 
current record demonstrates that the Board may not review the 
merits of the appeal due to the lack of jurisdiction over the 
subject matter.


ORDER

The appeal for a Sure Hands lift is dismissed for lack of 
jurisdiction over the subject matter.



		
	JACK W. BLASINGAME
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
